UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


BRUCE ALLEN RUTHERFORD                           §
                                                 §
versus                                           §   CIVIL ACTION NO. 4:19-CV-348
                                                 §   CRIMINAL ACTION NO. 4:17-CR-41(1)
UNITED STATES OF AMERICA                         §

                                             ORDER

         The above-styled and numbered civil action was referred to United States Magistrate Judge

Christine A. Nowak. The Report and Recommendation of the Magistrate Judge, which contains

proposed findings of fact and recommendations for the disposition of such action, has been

presented for consideration, and no objections thereto having been timely filed, the Court is of the

opinion that the findings and conclusions of the Magistrate Judge are correct, and adopts same as

the findings and conclusions of the Court.

         It is accordingly ORDERED that Movant’s motion for immediate release (#7) and motion

for summary judgment (#8) are DENIED.

         SIGNED at Beaumont, Texas, this 20th day of August, 2019.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE
